UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-4707



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

           versus


OSWIN ABRAHAM,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-04-66)


Argued:   September 21, 2006                 Decided:   January 22, 2007


Before WILKINSON and DUNCAN, Circuit Judges, and Richard L.
VOORHEES, United States District Judge for the Western District of
North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Matthew McGavock Robinson, ROBINSON & BRANDT, P.S.C.,
Cincinnati, Ohio, for Appellant. Paul Thomas Camilletti, OFFICE OF
THE UNITED STATES ATTORNEY, Martinsburg, West Virginia, for
Appellee.   ON BRIEF: Robert C. Stone, Jr., Martinsburg, West
Virginia, for Appellant.      Thomas E. Johnston, United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellant-Defendant Oswin Abraham (“Defendant”)challenges his

convictions for violations of 21 U.S.C. §841 and 18 U.S.C. §924(c)

on multiple grounds. Defendant also challenges his sentence on the

substantive drug offense count (Count I) pursuant to United States

v. Booker / Fan Fan1 based upon the sentencing court’s findings

with respect to relevant conduct.              For the reasons stated herein,

the convictions and sentence are AFFIRMED.



                                      I.

       West   Virginia   State   Police        undertook   investigation       of   a

shooting that occurred in December of 2003.                State Trooper Nathan

Harmon     (“Harmon”)    was   one   of       the   officers   assigned   to    the

investigation. Victims of the shooting reported that the shooter

fired at them from a Black Acura automobile.                   Physical evidence

recovered from the scene included shell casings for a 9 millimeter

gun.

       “Troy Brammah” (a/k/a “Troy Ray Ferguson” or “T”) was later

identified as a possible suspect by one of the shooting victims.

The victim advised the police that the suspect lived in the

Wildflower or Wildflower Ridge community but the exact location of

Brammah’s residence was unknown.




       1
        United States v. Booker / Fanfan, 125 S.Ct. 738 (2005).

                                          2
     Law enforcement developed a relationship with a confidential

informant (“CI” or “Informant”) during the investigation.                  The CI

had worked with other law enforcement agencies in the past and

began to work directly with Officer Harmon.                    Reportedly, the

informant had known Brammah for approximately two years.                  The CI

knew that Brammah operated several different vehicles, including a

Black   Acura.    The   CI   advised      Harmon   that   a   Haitian    who   was

supposedly with Brammah on the night of the shooting was providing

the CI with information. The CI provided details about the shooting

that had not been made available to the media and that were

consistent with the information provided to Trooper Harmon by one

of the victims.

     The informant, who knew where Brammah lived because of past

dealings, took Harmon to Brammah’s residence.             The CI had observed

Brammah dealing in crack cocaine and had also seen drugs and guns

at the residence.        The CI told Harmon that Brammah was “heavily

involved in drug trafficking” and that he had personally seen

approximately      30   to   70   grams   of   crack   cocaine   in     Brammah’s

possession.      According to the informant, Brammah was known to hide

firearms and drugs in a safe within his bedroom closet on the

second floor of his residence.

     In addition to identifying and observing Brammah’s residence

while in the presence of the informant, Harmon independently

conducted surveillance of the residence on at least one other


                                          3
occasion.       During the latter event, Harmon observed a Black Acura

with Pennsylvania registration in the driveway as well as a White

SUV.

       On March 4, 2004, at approximately 8:30 pm, Harmon applied for

a warrant to authorize the search of Brammah’s residence and the

Black Acura seen on the premises. He submitted an affidavit in

support       of    the     search   warrant    application.       Based   upon   the

affidavit, including information provided by the CI, a search

warrant was issued by a Berkeley County Magistrate.                   (J.A. at 34-

36, 81.)       The warrant authorized the search of the Black Acura as

well as the residence.               Harmon and other officers executed the

search warrant at the residence at approximately 11:30 p.m. that

same evening.          The officers located and seized from one of the

bedroom closets a Glock Model 19, approximately 70 grams of crack

cocaine, and 40 grams of marijuana. The bedroom involved was later

described as the bedroom opposite Brammah’s room.                    Officers also

discovered 40-caliber ammunition and a 40-caliber magazine.                       The

Glock pistol was positioned beside two duffle bags which contained

the contraband as described below.

       Both        duffle    bags    were   together   on    the    closet    floor.

Specifically, the gray duffle bag contained: 70 grams of crack

cocaine (in “cookie” form), 40-caliber ammunition in a clear case,

clothing, and $1,830 in U.S. currency.                      The blue duffle bag

contained clothing, a loaded 40-caliber magazine with nine rounds


                                            4
of ammunition, and a cleaning kit for a 40-caliber Glock or Beretta

pistol.   Four individuals were detained on site as a result of the

search of the residence.   The search of the residence concluded at

approximately 2:44 a.m.

       Prior to the search of the residence, around 11:15 p.m., law

enforcement officers conducting surveillance of the property had

observed the Black Acura leave the residence.    Officers followed

the vehicle.   Around 12:15 am, West Virginia State Police Troopers

were directed to stop the Black Acura pursuant to the search

warrant. Troopers James Burkhart (“Burkhart”) and James Douglas

Byrd (“Byrd”) were present during the stop.

       The stop occurred in a Wendy’s parking lot drive-thru.     A

preliminary search of the Black Acura was conducted in the Wendy’s

parking lot.    Defendant was the driver and sole occupant of the

car.    He advised the officers that he had a loaded pistol in the

glove compartment.   The gun turned out to be a .40 caliber Beretta

pistol.    Defendant was also in possession of approximately $2,000

in U.S. Currency.      The car was towed to the police barracks

pursuant to the warrant.

       Defendant was also detained. It is undisputed that Defendant

was “in custody” but had not been placed under arrest.   Defendant

was transported to the Martinsburg State Police Barracks and held

in a processing room. Trooper Byrd maintained watch over Defendant.

According to Byrd, there was no attempt by law enforcement to


                                  5
initiate conversation during transport or during the time Defendant

was held in the processing room pending the arrival of Trooper

Harmon.

     Harmon and Special ATF Agent Doug Dean (“Dean”) interviewed

Defendant as soon as they had completed the search of the residence

and before interviewing any of the other detainees.            They advised

Defendant that they wanted to ask him about the Black Acura, the

pistol    in   the   vehicle,   and   the   evidence    recovered   from   the

residence during the search.

     Before being questioned, at 3:23 a.m., Defendant signed a

waiver of rights form.     (J.A. at 41, 148-49.) Defendant had been in

custody for approximately three (3) hours.             Defendant stated that

he and Brammah were cousins; that he had been staying at Brammah’s

residence for several days; that Defendant was the owner of the

1999 Black Acura and the 40-caliber Beretta pistol found in the

glove box of the car; and that he had put the extra magazine for

the Beretta in his duffle bag located in an upstairs closet of

Brammah’s residence.       After being asked about the crack cocaine

discovered during the search, Defendant asked to phone his mother

and was permitted to do so.       Immediately following the phone call,

Defendant invoked his right to counsel and the interview ceased.

The entire interview (up until the phone call) lasted approximately

twenty (20) to thirty (30) minutes.




                                       6
       After Harmon interviewed Brammah and the other detainees,

Defendant was advised that he was under arrest. By that time,

Defendant had been held in custody for approximately five (5)

hours. Defendant was later charged in state court with possession

with intent to distribute cocaine.

       On November 17, 2004, Defendant was named in a three-count

Bill       of   Indictment   issued   in   the   Northern   District   of   West

Virginia. Defendant was charged with violations of 21 U.S.C. §841,

18 U.S.C. §§924(c) and 922(j). Specifically, the Indictment alleged

in Count I that Defendant possessed with intent to distribute 67.1

grams of cocaine base (“crack” cocaine); in Count II that Defendant

used and carried a firearm and possessed a firearm in furtherance

of the drug trafficking crime charged in Count I; and in Count III

that Defendant possessed a stolen firearm.              Both of the firearm

offenses alleged that the firearm involved was a Glock, Model 19,

9 x 19 mm pistol, serial #AMV-904US.2

       Defendant exercised his right to jury trial.           Trial commenced

on February 16, 2005.         At the conclusion of the trial, on February

17, 2005, the jury convicted Defendant of Counts I and II of the

indictment and acquitted Defendant on Count III.




       2
      Defendant was not charged with possession of the 40-caliber
Beretta.


                                           7
                                  II.

     Defendant raises the following issues on appeal: 1) Whether

the district court erred in denying Defendant’s motion to suppress;

2) Whether the district court erred in denying Defendant’s motion

for judgment of acquittal; 3) Whether the district court abused its

discretion in its response to a jury question during deliberations

requesting clarification with respect to Count II;          4) Whether the

district court abused its discretion in denying defense counsel’s

request to conduct an individualized voir dire examination of two

prospective jurors; 5) Whether the sentence imposed on Count I is

reasonable; and 6) Whether the sentencing judge erred by employing

a preponderance of the evidence standard in determining relevant

conduct. Defendant’s arguments are addressed in turn.3



                                  III.

     A. Brammah’s Residence Was Searched Pursuant To A Valid &
     Sufficiently Particular Search Warrant

     Defendant challenges the search warrant on several grounds,

including   lack   of   indicia   of     probable   cause   and   lack   of

particularity in the description of the property to be searched.

Defendant also appears to challenge the absence of a nexus between

the shooting investigation and the residence searched.



     3
      Any issues not fully discussed herein are found to have no
merit.

                                    8
     Our review is limited to considering whether there is a

“substantial basis” in the record to support the magistrate’s

probable cause determination and issuance of the warrant. Illinois

v. Gates, 462 U.S. 213, 236 (1983).

     The search warrant in this case was supported by indicia of

probable cause.       Probable cause to search is described as a “fair

probability that contraband or evidence of a crime will be found

in a particular place.”      Gates, 462 U.S. at 230.    Probable cause is

determined based upon a “totality of circumstances” test and,

therefore, turns on “the assessment of probabilities in particular

factual contexts.”      Id.,at 238.    Probable cause may be established

through information from any reliable source or sources. Draper v.

United States, 358 U.S. 307, 313 (1959).

     The information provided to Trooper Harmon by the victims and

the CI was consistent. The confidential informant, who had known

Brammah for 2 years and had proven to be reliable, stated that

Brammah was heavily into drug dealing and that          he had personally

observed drugs and guns within the house. The information provided

by   the   CI   was    corroborated    by   Harmon’s   investigation    and

independent     surveillance.    The   presence   of   the   Black   Acura,

assertedly belonging to Brammah, linked the residence to the

shooting incident under investigation.

     The search warrant was also “sufficiently particular.”

     The residence was described as follows:


                                       9
           The complete interior and exterior of a blue in
      color, vinyl sided, two story residential home, with an
      attached rear wooden deck. [T]his residence is described
      as being located Four houses on right, once entering into
      a caldasac[sic] off Virgo Lane in the Wildflower Ridge
      Sub-Division, within the Martinsburg area of Berkeley
      County.   This residence can further be described as
      having a paved driveway, having contained therein, a
      black in color Acura and a White in color SUVs[sic],
      resided by a Mr. Troy Ray Ferguson, his fiancé wht.
      Female), and a young child.


(J.A. at 36, ¶1)       The warrant also authorized the search of the

Black Acura and included the following description:

           “Any and all contents and storage areas within a
      black in color Acura, bearing possible PA registration or
      WV registration, and currently located at the residence
      listed above.”

(J.A. at 36, ¶4)

      Defendant’s lack of particularity challenge is based in part

on   discrete    inaccuracies      within       Harmon’s   description     of   the

residence.      For instance, Trooper Harmon admitted that Brammah’s

residence did not have a rear wooden deck.              (J.A. at 102, 104-05.)

Harmon   had    observed     the   rear    of    the   house   from   an   incline

approximately 300 to 400 yards away and saw a wooden gate which

appeared to be       a wooden deck.       The mention of a rear wooden deck

can be attributed to “human error” based upon Trooper Harmon’s

observation. The parties’ disagreement regarding the true color of

the residence does not create a problem either as a person’s

description     of   color   is    somewhat      subjective.     Harmon     simply




                                          10
disagreed with defense counsel’s description of the house color

(grey rather than blue).

     Furthermore,    the   fact    that   Trooper    Harmon   inaccurately

described the address does not render the search warrant invalid.

United States v. Owens, 848 F.2d 462, 463 (4th Cir.1988) (upholding

warrant and search even though the address identified provided an

address / apartment number that did not exist where officers relied

on common sense and reliable information known to them outside the

four corners of the warrant and affidavit to ascertain residence to

be searched).   Harmon explained that while the address he provided

within his affidavit was “52 Virgo Lane,” he later learned that the

cul-de-sac where the house was located had a missing or damaged

street sign and was actually called “Pluto Place,” making the

correct address 52 Pluto Place.       Virgo Lane was adjacent to Pluto

Place.

     Similarly,     Defendant     contends   that    Harmon’s   affidavit

erroneously identified Brammah by his alias of “Troy Ferguson” and

asserts that Harmon should have taken additional steps to try to

identify the owner of the Black Acura.              To uphold the search

warrant and subsequent search(es), it is not necessary for the

court to find that law enforcement had exhausted all of its

conceivable investigatory resources before applying for the search

warrant.   It is sufficient if the information presented in support

of the warrant application points in a significant way to a


                                    11
connection between the target of the investigation and the place or

items to be searched.

     In addition, we are satisfied that a sufficient nexus existed

between the shooting investigation and the subjects of the search

warrant. See United States v. Anderson, 851 F.2d 727, 729 (4th

Cir.1988)(U.S. Constitution requires a sufficient nexus between the

criminal   conduct,   items   to   be    seized,   and   the   place   to   be

searched).   It is true that Harmon did not observe any illegal

activity occurring at the house. The fact that Harmon learned that

the shooting suspect (previously known only as “Troy” or “T”) lived

there, combined with the presence of the alleged shooter’s vehicle

on at least 2 occasions, provides a sufficient nexus.                  United

States v. Lalor, 996 F.2d 1578 (4th Cir.1993) (“the crucial element

is not whether the target of the search is suspected of a crime,

but whether it is reasonable to believe that the items to be seized

will be found in the place to be searched.”) Here, it would have

been logical to believe that the items to be seized - particularly

the gun allegedly used in the shooting - might be found in the

residence or in the Black Acura.

     Finally, notwithstanding any supposed error within Trooper

Harmon’s affidavit, the search warrant is valid pursuant to the

good faith exception enunciated in United States v. Leon, 468 U.S.

897, 920 (1984).   The good faith exception may be recognized “when

an officer acting with objective good faith has obtained a search


                                    12
warrant from a judge or magistrate and acted within its scope.”

Id.; United States v. Perez, 393 F.3d 457 (4th Cir.2004) (reversing

district court’s decision granting motion to suppress and finding

that good faith exception cured the problems raised regarding the

search warrant).       There was abundant evidence to support the

officer’s objective good faith belief that the search warrant was

well grounded.    Under such circumstances, the good faith exception

applies.

      B. The Pre-Arrest Seizure Of Defendant Pursuant To A Search
      Warrant Authorizing The Search & Seizure Of His 1999 Black
      Acura Was Reasonable

      Defendant moved to suppress physical evidence as well as his

subsequent statements to law enforcement on the grounds that he was

subject to an unreasonable seizure when law enforcement detained

him   pursuant   to   the   search     warrant    for    his    car.   Defendant

challenges the district court’s denial of his motion to suppress.

      With respect to the suppression decision, the district court’s

factual    findings   are   reviewed    for    clear    error   and    the   legal

conclusions are reviewed de novo.             United States v. Simons, 206

F.3d 392, 398 (4th Cir.2000).

      The district court’s analysis was brief, commenting only that

if Defendant had been taken back to the house pending completion of

the search, “there would be little doubt that the detention was

permissible.” (J.A. at 72.)      See Michigan v. Summers, 452 U.S. 692




                                       13
(1981).     Applying   a   totality      of    the   circumstances      test,   the

district court upheld the seizure.

     In Michigan v. Summers, a pre-arrest seizure of a resident of

the house subject to a search warrant was upheld based on 1) law

enforcement’s interest in preventing flight in the event that

incriminating evidence is found; and 2) the existence of a search

warrant.4      Summers,    452    U.S.    at    702-03.   The    Supreme    Court

recognized that “some seizures admittedly covered by the Fourth

Amendment   constitute     such   limited      intrusions   on    the    personal

security of those detained and are justified by such substantial

law enforcement interests that they may be made on less than

probable cause, so long as police have an articulable basis for

suspecting criminal activity.” Id. at 699 (emphasis added). Both

the nature of the “articulable facts” supporting detention and the

law enforcement interest are relevant. The Supreme Court held that

“a warrant to search for contraband founded on probable cause

implicitly carries with it the limited authority to detain the

occupants of the premises while a proper search is conducted.”

Id., at 705.


     4
      In the instant case, because a valid search warrant had been
issued authorizing the seizure of Defendant’s car (as well as the
search of the residence where he had been temporarily residing), a
Terry v. Ohio reasonable suspicion inquiry is not required and
United States v. Brown is not controlling. United States v. Brown,
401 F.3d 588 (4th Cir.2005).    For the same reason, we need not
decide whether, or at what point, probable cause to arrest
Defendant may have existed.


                                         14
       One might argue that Summers is distinguishable from the facts

here because although Defendant was seen leaving the residence

immediately prior to execution of the search warrant, he was not

detained on the premises of the residence. Therefore, the question

presented is whether the        pre-arrest detention of Defendant at the

police barracks, as opposed to the residence that was the subject

of the search warrant, renders the seizure unconstitutional.

       On these facts, we find the actual location of Abraham’s

detention inconsequential. The existence of the search warrant for

Defendant’s car, Defendant’s physical presence in the Black Acura

at the time the warrant was executed, the fact that car and driver

were       already   mobile,   and   the   tight   time   frame   between   the

significant events - issuance of the warrant, Defendant’s departure

from the residence, and the actual vehicle stop - bring this case

within the rationale and holding of Summers.5             The search warrant

was executed during the late evening and early morning hours.

Legitimate concerns such as officer safety, and the desire to

prevent Defendant from communicating with the other detainees at

the residence weigh in favor of upholding the seizure.              It is also

noteworthy that Defendant was merely moved to the same location as

his car. The close proximity between the actual location of the




       5
      Indeed, the Government agreed during oral argument that if a
Black Acura not been expressly identified within the search
warrant, its argument would be on “shaky ground.”

                                       15
seizure and the local police barracks also weigh in favor of

upholding the district court’s ruling.6

       For all of these reasons, we affirm the district court on this

issue.

       C.   Appellant’s Statements To Law Enforcement Were Voluntary

       Despite his written Miranda7 waiver, Defendant also contends

that his oral statements to law enforcement were involuntary.

According to Defendant, the statements he made during the interview

to Troopers Harmon and Dean should have been suppressed pursuant to

the    dictates   of       the   Fifth   Amendment.8   We     disagree   since

Defendant’s claim has no support in the record.

      The Fifth Amendment guarantees that “[n]o person . . . shall

be compelled in any criminal case to be a witness against himself

. . . without due process of law.”            U.S. Const. amend. V; United

States v. Braxton, 112 F.3d 777, 780 (4th Cir.1997)(en banc); Moran

v. Burbine, 475 U.S. 412, 424 (1986) (Miranda warning is a measure

to    insure   that    a    suspect’s    right   against    compulsory   self-

incrimination     is       protected)(internal    citations    omitted).    “A


       6
      It was established during trial that the police barracks was
approximately 2 - 2 ½ miles from Brammah’s residence. During oral
argument, the Government stated that the Wendy’s was even closer,
approximately 3/4 of a mile from the police barracks.
       7
        Miranda v. Arizona, 384 U.S. 436 (1966).
       8
      Defendant does not appear to challenge admissibility of the
statements made during the actual vehicle stop. According to the
law enforcement witnesses, Defendant volunteered the information
about the gun in the glove compartment.

                                         16
statement is involuntary under the Fifth Amendment only if it is

involuntary within the meaning of the Due Process Clause.” Braxton,

112   F.3d    at    780   (internal     citations    omitted).       “The      test   for

determining whether a statement is voluntary under the Due Process

Clause “is whether the [statement] was ‘extracted by any sort of

threats      or    violence,    [or]    obtained   by     any    direct   or    implied

promises, however slight, [or] by the exertion of any improper

influence.’”        Braxton, 112 F.3d at 780 (quoting Hutto v. Ross, 429

U.S. 28, 30 (1976)).           In other words, “coercive police activity is

a necessary predicate to the finding that a confession is not

‘voluntary’ within the meaning of the Due Process Clause.”                            Id.

(quoting Colorado v. Connelly, 479 U.S. 157, 167 (1986)).

      In determining voluntariness, the Court employs a “totality of

the    circumstances”          inquiry,     including       examination         of    the

defendant’s individual characteristics and background, the setting

in    which       the   statement      occurred,    and    the     details      of    the

interrogation or interview.               Braxton, 112 F.3d at 781 (citing

United States v. Pelton, 835 F.2d 1067, 1071 (4th Cir.1987)); United

States v. Elie, 111 F.3d 1135, 1143-44 (4th Cir.1997).

      Defendant’s claim of involuntariness has no support in the

record.       There is no indication that the delay between the time

Defendant was initially detained and the time of interview was

significant in any way.             Rather, as soon as the search of the

residence was complete, Trooper Harmon interviewed the Defendant.


                                           17
Likewise, Defendant does not claim that the Miranda warnings were

deficient or unclear in any way.               Indeed, both Harmon and Dean

testified    that   Abraham   signed     the    waiver   of    rights   form   and

answered the questions posed without hesitation. Defendant Abraham

was also allowed to phone his mother as soon as he requested to do

so.   The fact that he knew how to terminate the interview and

invoke   his    right   to     counsel      indicates     an    awareness      and

understanding of his rights and, therefore, supports our finding.

Most importantly, there is no evidence, nor any allegation, of any

coercive police conduct.

      The fact that Defendant was detained and questioned at the

police barracks does not require a different result.                    While the

police barracks may be a somewhat more intimidating environment

than a residence, an interrogation does not have to be free from

any vestige of intimidation in order for the statements provided to

be deemed voluntary.     Braxton, 112 F.3d at 782.

      Moreover, even if we found that Defendant was subject to an

illegal seizure, Defendant’s waiver of his Miranda rights was

sufficient to purge any taint resulting from the Fourth Amendment

violation.     Brown    v.    Illinois,     422   U.S.   590    (1975)(evidence

obtained as a result of an illegal arrest in violation of the

Fourth Amendment must be suppressed); Dunway v. New York, 442 U.S.

200 (1979) (relevant factors - temporal proximity of arrest and

confession, presence of intervening circumstances, and the purpose


                                       18
and flagrancy of the official misconduct).             If a “taint” analysis

were required, the same facts would be relevant:               the brevity of

the interview, the fact that Abraham was allowed to go to the

bathroom immediately prior to beginning the interview, the purpose

of his illegal detention, namely, to secure him in the event

incriminating evidence turned up during the search of the house or

car, and the absence of any flagrant police misconduct. Defendant’s

argument on this issue fails.

       D. Defendant’s Motion For Judgment Of Acquittal Was Properly
       Denied

       Defendant also contends that the district court erred in

denying his motion for judgment of acquittal.            More specifically,

Defendant asserts that the Government failed to produce evidence

from   which   a   reasonable   jury    could   find    that   Defendant   had

constructive possession of the crack cocaine and Glock pistol.              We

disagree.

       The district court’s denial of Defendant’s Rule 29 motion for

judgment of acquittal is reviewed de novo.                 United States v.

Gallimore, 247 F.3d 134, 136 (4th Cir.2001).           A motion for judgment

of acquittal is ill-founded where the evidence, viewed in the light

most favorable to the Government, is sufficient to support the

verdict.    Glasser v. United States, 315 U.S. 60, 80 (1942); United

States v. Moye, 454 F.3d 390, 394 (4th Cir.2006)(en banc).

       Possession may be actual, constructive or joint.            Gallimore,

247 F.3d at 136-37; United States v. Rusher, 966 F.2d 868, 878 (4th

                                       19
Cir.1992).   In order to establish constructive possession, the

Government had to produce evidence showing “ownership, dominion, or

control over the contraband itself or the premises . . . in which

the contraband is concealed.” United States v. Blue, 957 F.2d 106,

107 (4th Cir.1992)(quotations and citation information omitted).

Discovery of contraband at a defendant’s home “permits an inference

of constructive possession.” United States v. Shorter, 328 F.3d

167, 172 (4th Cir.2003).

     Viewing the evidence in the light most favorable to the

Government, we find that sufficient evidence was presented from

which a reasonable jury could find that Defendant had constructive

possession   of   the   drugs   and        Glock   pistol.   In   this   case,

circumstantial evidence was presented indicating that the bedroom

where the duffle bags were found was being used by the Defendant.9

Although there were other occupants of the residence, evidence was

presented that the cocaine and pistol were found with Defendant’s

personal possessions.      Defendant admitted to Trooper Harper and

Agent Dean that the extra magazine for his 40-caliber Beretta could

be found in his duffle bag in an upstairs bedroom closet at

Brammah’s house - the same bags containing contraband.             As already

noted, both of the duffle bags were found immediately adjacent to

the Glock firearm, both bags contained 40-caliber ammunition, and


     9
      Reportedly, the other bedroom upstairs was Brammah’s, and
another occupant, Whitney Nesbit, was using a downstairs room as a
bedroom.

                                      20
the   gray    duffle   bag   contained   crack   cocaine.     Defendant’s

statements, along with the proximity of these items to each other,

give rise to an inference that all of the objects in both bags

either belonged to, or were under the control of, the Defendant.

The fact that Defendant was not physically at the house when the

cocaine and Glock pistol were found is not determinative.

      As for Defendant’s §924(c) conviction, sufficient evidence was

presented that the Glock pistol was possessed by the Defendant “in

furtherance    of   the   drug   trafficking   crime”   alleged   in   the

indictment.    The type of firearm and proximity of the weapon in

relation to the crack cocaine provide the evidentiary bases for the

jury’s verdict on Count II.       United States v. Lomax, 293 F.3d 701

(4th Cir.2002)(identifying factors indicating a connection between

defendant’s possession of a firearm and his drug trafficking

activity); See generally, United States v. Ceballos-Torres, 218

F.3d 409, 412 (5th Cir.2000).

      E. The District Court Did Not Abuse Its Discretion In The
      Response To The Jury’s Question Regarding Count II

      Defendant also contends that the district court erred in its

response to a jury question during deliberations.           This claim is

also without merit.

      The district court’s supplemental jury instruction in response

to a question arising during deliberations is reviewed for abuse of

discretion. United States v. Smith, 62 F.3d 641, 646 (4th Cir.1995)



                                    21
(district court should answer jury’s request for clarification of

a charge fairly and accurately without creating any prejudice).

         In the midst of deliberations, the jury, presumably through

its foreperson, communicated a question to the court in writing

regarding the Section 924(c) offense alleged in Count II.10                           The

jury’s question read:

         “We need a clear understanding of count II.       One
         statement clearly states “Clock – which I think means
         Glock the other is left open for any gun. Thank you.
         Wayne Keiter.”

(J.A. at 355.)

         Defendant        contends   that    the     trial      court     should      have

specifically advised the jury that the Beretta pistol found in the

Black Acura could not be considered. Instead, the trial judge sent

a copy of the Bill of Indictment, which only identified a single

firearm - the Glock pistol, into the jury room in response to the

question. (J.A. at 356.) The district court answered the question

in   a        concrete,   non-prejudicial        manner   and   did     not   abuse    its

discretion.




         10
      The question and supplemental instruction also pertained to
Count III, but the Appellant was acquitted on that charge.

                                            22
     F. The District Court Did Not Abuse Its Discretion In Denying
     Request For Individualized Voir Dire Of Jurors Orndoff & Rose

     Defendant contends that the trial judge abused his discretion

when he denied counsel’s request to explore further the potential

bias of two prospective jurors via individual questioning.

     The Court reviews the trial judge’s decisions with respect to

voir dire for abuse of discretion.    United States v. ReBrook, 58

F.3d 961 (4th Cir.1995).

     Rule 24 of the Federal Rules of Criminal Procedure prescribes

procedures for the examination of potential jurors.     Rule 24(a)

reads in part:

          (1) In General. The court may examine prospective
          jurors or may permit the attorneys for the parties
          to do so.
          (2) Court Examination. If the court examines the
          jurors, it must permit the attorneys for the
          parties to:

                 (A) ask further questions that the court
                 considers proper; or
                 (B) submit further questions that the court
                 may ask if it considers them proper.

FED. R. CRIM. P. 24(a).

     In this case, the trial judge conducted the voir dire by

questioning the array collectively.   See United States v. Bailey,

112 F.3d 758, 769 (4th Cir.1997)(“It is well established that a

trial judge may question prospective jurors collectively rather

than individually.”)(quoting United States v. Bakker, 925 F.2d 728

(4th Cir. 1991)). The attorneys in the case were not allowed to ask



                                23
questions of the venire but instead were required to suggest

proposed questions to the court.

     During voir dire, defense counsel requested that the trial

judge conduct individualized voir dire of Jurors Orndoff and Rose.

Juror Orndoff had been employed as a security guard “a long time

ago” and Juror Rose indicated she had been the victim of an arson,

as well as a witness to a robbery approximately twelve years prior.

(J.A. at 224-28.) The trial judge properly invited the attorneys to

persuade   him    that   any   individual   follow-up   was   required   and

declined to allow any additional questions of these particular

jurors. Defense counsel did not expressly challenge either juror

for cause, but now contends that he should not have been forced to

exercise a peremptory challenge to excuse these jurors.           However,

the trial judge having properly exercised its discretion in the

matter, also properly left defense counsel to the remedy of use of

peremptory challenges.         Neither of these potential jurors was

selected to serve on the Defendant’s case, and Defendant was not

prejudiced.      Defendant’s argument on this issue is without merit.

     G. Defendant’s Sentence Is Reasonable / The Sentencing Judge
     Was Not Required To Apply A Beyond A Reasonable Doubt Standard
     Of Proof In Determining Defendant’s Relevant Conduct

     Defendant contends that the trial court erred in imposing a

sentence on Count I based upon a drug quantity which was greater

than the quantity of drugs established by the jury’s verdict and




                                     24
in using the preponderance of the evidence standard to determine

that quantity.

       Applicable       post-Booker   precedent   in     the    Fourth   Circuit

requires the sentencing court, in fashioning a reasonable sentence,

to    consult     the   U.S.   Sentencing   Guidelines    and    determine   the

advisory       guideline   range   before   consulting    the    other   factors

specified in 18 U.S.C. §3553(a). United States v. Moreland, 437

F.3d 424, 432 (4th Cir.2006). The district court in so doing applies

the preponderance of the evidence standard in making factual

determinations.11        The Court below did not err in this regard.

       Defendant was sentenced to a term of 102 months imprisonment

on Count I and a consecutive term of 60 months on Count II.12              (J.A.

at 440-42.)       At trial, the jury found, beyond a reasonable doubt,


       11
      Post-Booker precedent in the circuit recognizes the need for
the sentencing judge to make factual findings for purposes of
accurately calculating the advisory guidelines. See United States
v. Davenport, 445 F.3d 366, 370 (4th Cir.2006)(upward departures
based upon judicial fact-finding by preponderance of the evidence
are consistent with Booker). However, we have not had occasion to
explicitly address the question of the applicable burden of proof.
     The majority of other circuits to consider the issue post-
Booker have upheld the continued use of the preponderance standard.
See United States v. Garcia-Gonon, 433 F.3d 587, 593(8th
Cir.2006)(rejecting Fifth and Sixth Amendment challenges to
preponderance of the evidence standard being applied to sentence-
enhancing facts as long as sentence is within the statutory
maximum); United States v. Mares, 402 F.3d 511, 519 n.6 (5th
Cir.2005)(Commentary to Rule 32(I) calls for application of the
preponderance of the evidence standard in determining advisory
guidelines range); United States v. Tynes, 160 F.App’x 938 (11th
Cir.2005).
       12
            Defendant does not challenge the sentence imposed on Count
II.

                                       25
that Abraham was responsible for 5 grams or more of cocaine base

but less than 50 grams of cocaine base. (J.A. at 485.) Based upon

the jury’s quantity finding, Defendant is subject to a statutory

mandatory minimum and maximum of not less than 5 years and not more

than 40 years.   21 U.S.C. §841(b)(1)(B) (prescribes penalty for 5

grams or more of a mixture or substance containing a detectable

amount of cocaine base).         The 102 month sentence imposed fell

within this statutory range.

     The sentencing judge, in considering relevant conduct, found

by a preponderance of the evidence that Defendant was responsible

for just less than 50 grams of cocaine base.13         This finding, as a

guideline   matter,   produced    a   base   offense   level   of   thirty,

resulting in an advisory guideline range of 97 to 121 months. See

U.S.S.G. §2D1.1(c)(5).    At sentencing, the district court made no

adjustments to the base offense level, which therefore became the

final offense level.     The trial judge ordered a sentence within

that range - 102 months.

     Defense counsel, however, argues that the district court was

bound by the jury’s factual finding, which was founded on the

beyond a reasonable doubt standard, and that the court below thus

had no choice but to use the minimum quantity encompassed within

the verdict - five grams of cocaine base.        As a guideline matter,


     13
      The district court explained that the jury’s finding
precluded the Court from finding an amount of 50 grams or more for
sentencing purposes. (J.A. at 413.)

                                      26
five such grams would result in a base offense level of twenty-six

and custody range of 63 to 78 months. See U.S.S.G. §2D1.1(c)(7).

     There is no merit to this contention.           The fact that drug

quantity may be, as Defendant contends, an essential element of the

offense goes only to the determination of the statutory range, not

the guideline range.    In arguing that the sentence imposed must be

consistent with the jury’s verdict, Defendant merely states the

obvious.    As explained above, the sentence was squarely within the

statutory    range   and      the   guidelines   range.    There    was    no

inconsistency.

     Defendant’s sentence is reviewed for reasonableness.             United

States v. Booker, 125 S.Ct. 738        (2005); United States v. Hughes,

401 F .3d 540, 546-47(4th Cir. 2005).

     Because Defendant was sentenced within the advisory guidelines

range, the sentence is presumed to be reasonable. United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, ___ U.S. ___, 126

S.Ct. 2309, 164 L.Ed.2d 828 (2006).         The district court consulted

the advisory guidelines and then considered the factors within 18

U.S.C. §3553(a) in arriving at the sentence.              There is nothing

either procedurally or substantively improper about the sentence

imposed.    Moreland, 437 F.3d at 432.

     For    the   foregoing    reasons,    Defendant’s    convictions     and

sentence are

                                                                   AFFIRMED.


                                      27